In three related proceedings to invalidate petitions designating Carmen R. Scaglione as a candidate of the Republican, Conservative, and Independence Parties in the primary elections to be held on September 9, 1997, for the public office of Member of the Westchester County Legislature, 5th Legislative District, the appeal is from a judgment of the Supreme Court, Westchester County (Rosato, J.), entered August 7, 1997, which dismissed the proceedings.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the petitions are granted, and the Westchester County Board of Elections is directed to remove the name of Carmen R. Scaglione from the appropriate ballots.
The appellant, a candidate for the Office of Member of the Westchester County Legislature, 5th Legislative District, was an aggrieved candidate and was therefore not required to file objections pursuant to Election Law § 6-154 in order to commence these proceedings challenging three separate designating petitions (see, Election Law § 16-102; Matter of Liepshutz v Palmateer, 65 NY2d 963; Scoville v Cicoria, 65 NY2d 972; Matter of Parker v Savago, 143 AD2d 439, 440-441; Matter of Martin v Tutunjian, 89 AD2d 1034).
Further, the appellant has sufficiently shown that Carmen R. Scaglione participated in fraudulent conduct to warrant removing her from the ballots (see, Matter of Bynoe v Board of Elections, 164 AD2d 929; Matter of MacDougall v Board of Elections, 133 AD2d 198; Matter of Layden v Gargiulo, 77 AD2d 933). Bracken, J. P., Copertino, Altman, McGinity and Luciano, JJ., concur.